 HRIBAR TRUCKING, INC.327affected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8(a) (3) of the Act.MARYLAND CITY CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, 21202, Telephone No. 752-8460, Extension 2100, if they have any question concerning this notice or compliancewith its provisions.APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that-WE WILL NOT Solicit, induce, or assist our employees to revoke their previ-ously executed cards authorizing Baltimore Building and Construction TradesCouncil, AFL-CIO, to represent them for the purpose of collective bargaining,or in any like or related manner interfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Section 7 of the Act, except to theextent permitted by Section 8(a)(3) of the Act.KRUPNIK BROTHERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, 21202, Telephone No. 752-8460, Extension 2100, if they have any question concerning this notice or compliancewith itsprovisions.Hribar Trucking,Inc.andMilton FrankwickandTeamstersand Chauffeurs Union Local No. 43 of theInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers ofAmerica, Party to the Contract.Case No. 13-CA-5041.June 28, 1963DECISION AND ORDEROn March 8, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached IntermediateReport.Thereafter, exceptions to the Intermediate Report and briefsin support thereof were filed by the Respondent and the Party to,theContract, hereinafter referred to as the Union.'The General Counselfiled a brief in support of the Intermediate Report.1 By Trial Examiner's order dated November 27, 1962, the Union's petition to inter-vene and participate to the extent of its interest was granted143 NLRB No. 46. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section3 (b) of the Act,the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom,and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and briefs,and the entirerecord in thecase, and hereby adopts the findings, conclusions,and recommenda-tions of the Trial Examiner,except to the extent modified herein.The complaint alleged and the Trial Examiner found that the Re-spondent violated Section 8(a) (3) and(1) of the Actby discrimina-torily discharging employee Milton Frankwick on June 2, 1962, be-cause he had not made application for membership in, or become amember of, the Union.'In agreement with the Trial Examiner, wefind that the record establishes that the Respondent discriminatorilydischarged Frankwick on June 2, 1962,because he was not a memberof the Union.On September 12, 1961, representatives of the Respondent and theUnion executed a collective-bargainingagreement which containedcertain union-security and jurisdiction clauses in effect when Frank-wick was discharged.Frankwick worked for the Respondent as atruckdriverfor parts of 1957 and 1961, and again from April toJune 2, 1962.He was never a member of the Union.During the period from January to August 1962,Hribar was noti-fied six times by Leo Lotharius,the Union's business agent, that its em-ployees were behind in their union dues and that some of them had ,notyet joinedthe Union.About 2 weeks prior to Frankwick's dischargethe Respondent posted its contract with the Union and a notice whichread : "Notice to all Drivers, Union Hall will be open on Saturdaymorning . . . And all members,anyone not belonging to the Unionshould go down and get their dues paid up." In addition,the contractwas posted,at least, inApril,May, and June of 1962.On June 2, 1962,Leo Hribar,president of the Respondent, dis-charged Frankwick after receiving a telephone call from Lotharius,who advised him, among other things,that Frankwick was not a mem-ber of the Union.WhenLeo Hribar discharged Frankwick,he askedFrankwick:"How come you didn't join the Union,I asked you a longtime ago."Frankwicksaid lie"had got awaywith it last year and hethought he could get away with it another year."Moreover,the record contains two admissions of Leo Hribar,presi-dent and controlling stockholder of the Respondent,which were2See discussioninfra.3 The complaint further alleged that the union security and jurisdiction clauses con-tained in the agreement between the Respondent and the Union were not authorized byWisconsin law.As we find herein that the foregoing union-security clause does not com-ply with Section 8(a) (3) of the Act, we do not find it necessary to decide whether or notitwas authorized under Wisconsin law. HRIBAR TRUCKING, INC.329admitted into evidence as General Counsel's Exhibits Nos. 3 and 4 4One is contained in a pretrial affidavit made to a representative of theBoard which reads in part :Frankwick came in late that afternoon (June 2, 1962). I toldhim he was through. I told him-how come you didn't join theunion-I asked you to a long time ago. I told him I had a signup saying he had to join the union. I asked him if he saw thesign the year before. I told him if he couldn't obey the rules Iwould have to let him go. Frankwick told me had [sic] hadseen the sign the year before and also this year but he didn't seeany need to pay the union his money.Leo Hribar also admitted in proceedings before the Industrial Com-mission of Wisconsin that one reason Frankwick was discharged wasthat: "He would not follow the rules of the company. The contractwith the company states we have to have union men."Consequently, as we have found that the Respondent violated Sec-tion 8(a) (3) and (1) of the Act by discriminatorily dischargingFrankwick pursuant to its contract with the Union, we shall enter anappropriate order requiring the Respondent to reinstate Frankwickwith backpay.1ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications : 61.Paragraph 1(c) shall be amended by adding the word "other"after the words "In any" therein.4General Counsel's Exhibit No.4 is an authenticated copy of a transcript of proceed-ings conducted before the Industrial Commission of Wisconsin,and is the basis of Hribar'sstatement to the Commission.These proceedings concerned Wisconsin unemployment com-pensation and involved the issue of whether Hribar discharged Frankwick because of mis-conduct or because he was not a member of the Union.We find that both statements inthe text which were introduced by the General Counsel as admissions against interest areadmissible,and may be used as substantive evidence as well as for purposes of impeach-ment. (See 3'Wigmore,Evidence§§ 1048, 1051 (3d ed ) ,C. A. RafelandCo., 131 NLRB1191, 1194,footnote 7; andPekelis v.Transcontinental&Western Air,Inc,187 F 2d122 (C.A. 2).)5We find that the Trial Examiner erroneously precluded the Respondent from assertingthe union-security clause ,of its collective-bargaining contract as a 'cond'itional, alternativedefense in the event the Trial Examiner found that the Respondent discharged Frankwickbecause he was not a member of the Union.In this regard,the record shows that theTrial Examiner would not consider the contract as a defense unless the Respondent waswilling to state unconditionally that one of the reasons Frankwick was discharged wasbecause he failed to become a member of the Union as the contract required.However,we also find that the foregoing error was not prejudicial,because the contract could notbe a defense to the discriminatory discharge as it contains a union-security clause whichdoes not 'comply with Section 8(a) (3) of the Act.The clause unlawfully provides in partthat new employees"shallmake application for membership in the Union immediatelyupon commencement of the term of employment."SeePhiladelphia Sheraton Corporation,136 NLRB 888,889 ; andImperial Wire Company,Inc.,118NLRB 775, 778.eWe also hereby amend paragraph 3 of the Trial Examiner's Remedy which is incorpo-rated into his Recommended Order, adopted herein, by adding the words "per annum"Immediately after the phrase"6 percent"therein. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Paragraph 2 (b) shall be deleted and the following paragraphsubstituted therefor :(b)Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel records andreports, and all other records necessary to analyze the amount ofbackpay due under the terms of this Order.3.The notice shall be amended by deleting paragraph 4 thereofand substituting therefor the following paragraph:WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove Union, or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage inconcerted activities for the purposes of collective bargaining ormutual aid or protection, or to refrain from any or all such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) ofthe Act.4.The notice shall also be amended by deleting the "Note" thereofand substituting therefor the following "Note":NoTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn July 30,1962,a charge wasfiled byMilton Frankwick,an individual.OnOctober 31, 1962,theGeneral Counsel of the National Labor Relations Boardissued his complaint and notice of hearing thereon.On November 21, 1962, theRespondent filed its answer.The complaint alleges and the answer denies that em-ployeeMiltonFrankwickwas discharged on June2, 1962,because he had not joinedLocal No. 43,Teamsters,and in violation of Section 8(a)(1) and(3) of the Na-tional Labor Relations Act, as amended.Pursuant to notice, a hearing was heldon January 3 and 4,1963, in Racine,Wisconsin,beforeTrialExaminer C. W.Whittemore.At the hearing all parties were represented,and were afforded full opportunity topresent evidence pertinent to the issues,to argue orally, and to file briefs.Briefshave been received from the Respondent,General Counsel, and the Intervenor.Disposition of the motion to dismiss the complaint, upon which ruling was reservedat the hearing,ismade by the following findings, conclusions,and recommendations.Afterthe close of the hearing a motion to correct the transcript was receivedfromGeneralCounsel.Service of said motion upon other parties is shown upon itsface.No objections having been received,said motion is hereby granted and is madea part of the record.Upon therecord thus made,and from his observation of the witnesses,the TrialExaminer makes the following: HRIBAR TRUCKING, INC.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT331Hribar Trucking, Inc.,' is a Wisconsin corporation, with its principal office andtrucking terminal at Caledonia, Wisconsin.During the year preceding issuance of the complaint the Respondent engaged intransportation operations which constitute a link in the chain of interstate commerceand from such operations it derived a gross revenue of more than $100,000.During the same period it derived a gross income of more than $100,000 forservices rendered under contractual arrangements with various enterprises, includingConsumers Company, Division of Vulcan Materials Company, for the transportationof building materials including sand, stone, and gravel which was used in the con-struction of highways and expressways within the State of Wisconsin, which high-ways and expressways are essential links in the interstate highway system.Consumers Company, Division of Vulcan Materials Company, is a New Jerseycorporation engaged in the sale and supply of building materials and in the operationof its business maintains facilities in various States outside the State of Wisconsin,and annually performs services and/or ships materials and goods between variousStates of the United States valued at more than $100,000.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters and Chauffeurs Union, Local No. 43, of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organi-zation within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe chief issue raised by the complaint is whether the admitted discharge of em-ployee Milton Frankwick on June 2, 1962, was in violation of Section 8(a)(1) and(3) of the Act.The complaint also alleges as violative of the same sections of the Act certainclauses in a contract effective at material times between the Respondent and LocalNo. 43.B. The discharge of FrankwickBefore being recalled for work in April 1962, Milton Frankwick had hauled roadmaterials as a truckdriver for the Respondent in the seasons of 1957 and 1961.Hehad never joined Local No. 43, but in 1957 had been a member of another local ofthe same international.When rehired in 1961 he was told by Leo Hribar, head of the Respondent, thathe must join Local No. 43, but he failed to do so and worked during the remainderof that hauling season.At various times during his employment he was advised byHribar to have $5 or $10 in his pocket and if "stopped" by a union representative togive him the money and "he will let you work." aAbout or shortly before noon on June 2 Frankwick was in his truck at the Con-sumers Quarry yard, waiting for the one truck ahead to be loaded.An individualidentified later as Lotharius, head of Local No. 43, suddenly appeared on the runningboard and asked Frankwick how he "was fixed with union dues." The driver askedwho he was. Lotharius gave his name. Frankwick asked for some identification,remarking that if he was expected to "pay money out" he wanted to know who wasgetting it.Lotharius then called Frankwick a foul name.Apparently not complimentedFrankwick demanded an apology. Lotharius ran ahead to the equipment loading thetruck ahead and told the operator not to load Frankwick's truck.3'At the opening of the hearing the word "Leo" was stricken from the caption as itappeared in the complaint2Frankwick's testimony concerning the receipt of such "advice" is not disputedAndHribar admitted that he knew Frankwiek was not a member of Local No 43 throughout1961 and at the time ofhis discharge in 19628 Frankwtck was a forthright and impressive witness ; his version of theincident isacceptedas morereasonable of belief than thatofferedby Lotharius.Although the unionagent denied that he calledFrankwick any name, and claimed that he merelyasked him if 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the conflicting testimony of Lotharius and Frankwick it seems reasonablyto be inferred that Frankwick, who looms some 6 feet 4 inches, was further dis-pleased by the order not to load his truck, given by someone who had not satis-factorily identified himself, especially as to authority to halt the loading.And whilethere can be little doubt that words were passed, and that both Frankwick andLotharius are articulate, even Lotharius' extravagant testimony, if credited, fails tosupport any finding of actual violence.About 3 o'clock that afternoon Frankwick returned to the Respondent's terminal.While "gassing up" his truck, he was approached by Hribar, who promptly told himthat he was "through." The driver asked why.Hribar told him it was because ofhis "not being in the union" and because of his "run-in" with Lotharius at thequarry.Hribar further said that this would never have happened if he had done astold to do many times-get into the Union.He said that Lotharius had calledhim and told him not to "send" him "out any more," and that he would not bepermitted to work in Racine County again?Frankwick was paid off and has not been reinstated.The Trial Examiner isinclined to believe that Hribar was precipitated into firing Frankwick by fear ofretaliation by Lotharius who, according to Hribar's affidavit referred to in a foot-note below, had called him and "told me to let the man go." Since Hribar's owntestimony makes it plain that he did not ask Frankwick about the "run-in" it wouldappear that the altercation itself was a minor matter.And his immediate responseto the effect that his nonmembership was the reason for the discharge indicates thatthis matter was uppermost in his mind, suggesting that had Frankwick in fact becomea member, as he had urged, the incident at the quarry would not have taken place.Since the Respondent makes no claim-but specifically denies-that Frankwickwas discharged pursuant to any contract with Local No. 43, the Trial Examiner con-cludes and finds that by discharging Frankwick on June 2, 1962, for the stated reasonthat he was not a member of that labor organization, the Respondent violated Section8(a) (3) of the Act and interfered with, restrained, and coerced employees in the exer-cise of rights guaranteed by Section 7 of the Act. Such action tended clearly toencourage membership in a labor organization, and such discrimination in employ-ment is prohibited by Section 8(a) (3) unless it is invoked pursuant to a valid union-security agreement.Since the Respondent does not raise the proviso of Section 8(a)(3) as a defense-and specifically disclaims that the discharge was pursuant to any such agreement, itappears unnecessary to consider the allegation of the complaint, and the positionurged by General Counsel in his able brief, to the effect that Frankwick actuallywas discharged pursuant to an existing agreement but that the contract was unlawfulunder the Federal Act because certain provisions of a Wisconsin law had not beencomplied with.General Counsel sums the matter up properlyin hisbrief: "Frank-wick was fired because Lotharius demanded that he be fired." It follows that suchaction tends to encourage membership in Local No. 43.To discharge an employeeto encourage union membership is prohibited by Section 8(a)(3) of the Act-unlesssuch act of encouragement falls within the proviso of that same section.Defenseunder the proviso being disclaimed, it appears that it is immaterial to the dischargeissue.he was a union member, he did not deny telling the equipment operator not to load thedriver's truck.Nor can the Trial Examiner rely upon the testimony of Parr, a Consumers'employee, a witness called by the Respondent for the apparent purpose of corroboratingLotharlusParr placed the incident as occurring in the afternoon, between 1 :30 andBoth Lotharius and Frankwick were in agreement that it took place about or justbefore noon.And Parr's account is seriously inconsistent with that of Lotharius in otherrespects, notably as to where the altercation took place and the number of trucks await-ing loading.4The findings as to the discharge interview are based upon the driver's credible testi-mony.Althoughmuch of Hribar's later testimony is a remarkable maze of self-contradictions and inconsistencies, culminating in his candid admission that it was hiscustom under oath "to tell anybody anything," when first called as an adverse witness byGeneral Counsel be agreed that when Frankwick asked why he was being fired be had re-plied by saying: "How tome you didn't join the Union, I asked you [to] a long time ago."In an affidavit executed before a Board agent in August 1962, which Hrlbar at first dis-avowed but finally conceded to be the truth, he stated that at the time of dischargingFrankwick he reminded him that"I lead a sign up saying he had to join the union." HRIBAR TRUCKING, INC.333C. The contractThe complaintallegesand the answeradmitsthat during the material period therehas existed a contract between the Respondent and Local No. 43 containing, amongothers, the following provisions:ARTICLE 1.Union Security ClauseIt is understood and agreed by and between the parties thereto that as acondition of continued employment, all persons who are hereafter employed bythe Employer in the unit which is the subject of this agreement shall make ap-plication for membership in the Union immediately upon commencement of theterm of the employment and become a member of the Union on or immediatelyafter the thirtieth day following the beginning of their employment and that thecontinued employment by the Employer in said unit of persons who are alreadymembers in good standing of the Union shall be conditioned upon those personscontinuing their payment of the periodic dues of the Union.The failure of anyperson to make application to and become a member of the Union within saidperiod of time shall obligate the Employer, upon written notice from the Unionto such effect and to the further effect that union membership was available tosuch person upon the same terms and conditions generally available to othermembers, to forthwith discharge such person.Further, the failure of any per-son to maintain his union membership in good standing by failure to pay theperiodic dues of the Union shall, upon written notice to the Employer by theUnion to such effect, obligate the Employer to discharge such person.ART.2.JurisdictionIt is agreed between the parties hereto that the terms and conditions of thisagreement shall apply to all mechanics, truck drivers, helpers, yardmen andwarehousemen in the employ of the Employer, but shall not apply to ownersof vehicles who operate their own vehicles under lease and agreement withEmployer. Such owner operators shall be governed by their respective separateagreements with Employer.It is further agreed that all trucks shall be driven by members of Teamstersand Chauffeurs Union Local No. 43 (unless sanctioned by the Local Officers).The complaint further alleges and the answer concedes that:At no time material herein has a referendum election been conducted by theWisconsin Employment Relations Board, pursuant to Chaper M. Sub-chapterI,Section 111.06 of the Wisconsin Statutes to determine whether at least two-thirds of the Respondent's employees voting by secret ballotare infavor of andthereby authorize the union security provisions contained in paragraph VI (b)above.Finally, the complaintallegesthat by "maintain[ing] ineffect and enforc[ing]"the contract containing the above provisions, the Respondent has violated and isviolating Section 8(a) (1) and (3) of the Act.The answer denies that the union-security clause, quoted above, has been enforcedand states that it has not been enforced "because no referendum election had beenconducted by the Wisconsin Employment Relations Board."Undisputed testimony supports the Respondent's position as to the "enforcement"of the questioned clause-insofaras enforcementisconsidered within its generaldefinition, actually invoking it as an instrument of discharge.The testimony at thehearing is uncontradicted that a number of the Respondent's drivers then employedwere not and had not been required to join Local No. 43 to retain their employment.As to the union-securityclause as awhole, it therefore appears unnecessary underthe circumstances of this case to venture speculation as to whether or not its mereexistencein the contract is violative of the Federal law for the sole reason that certainregulatory provisions of a State law have not been complied with.As to the provision in the union-security clause requiring new employees "as acondition of continued employment" to "make application of membership in theUnionimmediately upon commencementof the term of employment," and theunqualified requirement in the "Jurisdiction" clause to the effect that all trucks mustbe driven by members of Local No. 43, the Trial Examiner fully agrees with GeneralCounsel's contention in his brief that theinclusionof such provisions and require-ments ina contract, whether actually enforced or not, are violative of Section8(a)(1) of the Act.He properly cites, in support of his position,Port ChesterElectrical Construction Corporation,97 NLRB 354, at 355, where the Board said: 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe agree with the Trial Examiner that the Respondent Company and theRespondent Union respectively violated Section 8(a)(1) and 8(b)(1)(A) ofthe Act by retaining an unlawful closed shop provision in their contract, whichthey neither intended, to nor did in fact, enforce. Such an unlawful provisionserves no less as a restraint on employees' right to refrain from joining anorganization than if the parties intend to enforce ... .It is established, in the instant case, that Hribar posted the contract in its entirety,and that he did not post any disclaimer that the offensive provisions would not beenforced.The Trial Examiner therefore concludes and finds that by maintaining in thecurrent contract the two provisions above cited, the Respondent is interfering with,restraining, and coercing employees in the exercise of rights guaranteed by Section 7of the Act.And because the remedy recommended would be thesame,whether or not thesame provisions are also violative of Section 8(a)(3) is a point the Trial Examinerdeems it unnecessary to pass upon.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Teamsters and Chauffeurs Union Local No. 43 of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act.2. By discriminating as to the tenure of employment of Milton Frankwick, therebyencouraging membership in the above-named labor organization, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3. By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Milton Frankwick immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and make him whole for anyloss of earnings he may have suffered by reason of the unlawful discrimination againsthim, by payment to him of a sum of money equal to that which he would normallyhave earned as wages, absent the discrimination, from the date of his discharge to thedate of offer of reinstatement, in the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289.The backpay obligations of the Respondent shall include the payment of interestat the rate of 6 percent to be computed in the manner set forth inIsis Plumbing &Heating Co., Inc.,138 NLRB 716.Itwill also be recommended, in accordance with the Board's Order in thePortChestercase cited herein, that the Respondent cease and desist from continuing toinclude in its collective-bargaining agreement with Local No 43, or with any otherlabor organiziation, any provisions which require membership in such union as acondition of employment except as authorized in Section 8(a)(3) of the Act.In view of the serious and continued nature of the Respondent's unfair labor prac-tices, it will be recommended that it cease and desist from in any manner infringingupon the rights of employees guaranteed by Section 7 of the Act. HRIBAR TRUCKING,INC.335RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the Trial Examiner recommends that Hribar Trucking,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Encouraging membership in Teamsters and Chauffeurs Union Local No. 43of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or in any other labor organization, by discharging, laying off, orrefusing to reinstate any of its employees or in any other manner discriminating inregard to hire or tenure of employment, except as authorized in Section 8(a) (3) oftheAct.(b)Continuing to include in its collective-bargaining contract with the above-named or with any other labor organization any provision which requires member-ship or application for membership in such union as a condition of employment,except as authorized in Section 8(a)(3) of the Act.(c) In any manner interfering with, restraining, or coercing employees in the exer-cise of their right to self-organization, to form labor organizations, to join or assistany labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action, which will effectuate the policies of theAct:(a) Offer Milton Frankwick immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole in the manner set forth in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records and all other records necessary toanalyze and compute the amounts of backpay with interest due under the terms ofthese Recommendations.(c)Post at its terminal in Caledonia, Wisconsin, copies of the attached noticemarked "Appendix." 5 Copies of said notice, to be furnished by the Regional Directorfor the Thirteenth Region, shall, after being duly signed by the Respondent, beposted by it immediately upon receipt thereof and maintained by it for 60 consecutivedays thereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply therewith.6I In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted far the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Circuit Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion and Order."6 In the event that this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, chat steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT encourage membership of any employee in Teamsters andChauffeurs Union Local No. 43 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or in any other labororganization, by discharging or layng off any employee, or in any other mannerdiscriminating against any employee in regard to hire, tenure of employment, 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any term or condition of employment, except as authorized in Section 8(a) (3)of the Act.WE WILL NOT continue to include in our collective-bargaining contract withthe above-named labor organization,or with any other labororganization,any provisionwhicihrequresmembership or application for membership insuch union as a conditionof employment,except as authorized in Section8(a)(3) of the Act.WE WILL NOTinterferewith,restrain,or coerce employees in any other man-ner in connection with the exerciseof the right toself-organization,to formlabororganizations,to join or assist the above-named orany other labororganization,to bargaincollectivelythrough representatives of their own freechoice and to engage in other concerted activitiesfor the purpose of collectivebargainingor other mutual aid or protectionor to refrain fromany or all suchactivities,except to the extentthat such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8(a) (3) ofthe Act.WE WILL offerMiltonFrankwickimmediate and full reinstatement to hisformer orsubstantially equivalentpositionwithoutprejudice to his rights andwillmake himwhole for anyloss of pay suffered as a result of our discrimina-tion against him.HRIBAR TRUCKING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Frankwick,in the event he is presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the SelectiveService Actafter dischargefrom the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced, or covered by any othermaterial.Employeesmay communicatedirectly withthe Board'sRegionalOffice, 176 WestAdamsStreet,Chicago,Illinois, 60603,Telephone No. Central 6-9660, if they haveany queston concerning this notice or compliance with its provisions.Industrial Steel Products Company, Inc.andShopmen's LocalUnion 760, of the International Association of Bridge, Struc-tural& Ornamental Iron Workers,AFL-CIO.CasesNos.15-CA-2160 and 15-RC-2548. June 28, 1963DECISION AND ORDEROn March 28, 1963, Trial Examiner Morton D. Friedman issued his.Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor,practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other unfair labor practices and recommended dismissal ofthe complaint as to them.He further found that the Respondent hadinterfered with the election of July 17, 1962, and recommended thatitbe set aside.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-143 NLRB No. 19.